                                       Case 2:20-cv-06587-JVS-ADS Document 38 Filed 10/05/20 Page 1 of 4 Page ID #:127




                                  1
                                        PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                  2       plepiscopo@att.net
                                        LEPISCOPO & ASSOCIATES LAW FIRM
                                  3
                                        695 Town Center Drive, 7TH Floor
                                  4     Costa Mesa, California 92626
                                        Telephone: (949) 878-9418
                                  5
                                        Facsimile: (619) 330-2991
                                  6
                                        Attorneys for Defendant, JAWAD NESHEIWAT
                                  7

                                  8
                                                            UNITED STATES DISTRICT COURT
                                  9

                                  10     CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION (SANTA ANA)

                                  11
                                        ERICA REINERS, individually and on )         Case No. 2:20-cv-06587-JVS-ADS
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12    behalf of all others similarly situated, )
                                                                                 )   DEFENDANT JAWAD
                                  13
                                              Plaintiff,                         )   NESHEIWAT’S NOTICE OF
                                  14                                             )   MOTION AND MOTION TO
                                              v.                                 )   DISMISS, OR, IN THE
                                  15
                                                                                 )   ALTERNATIVE, TO STRIKE THE
                                  16    CHOU TEAM REALTY LLC, et al., )              FIRST CAUSE OF ACTION
                                                                                 )
                                  17
                                              Defendants.                        )   [F.R.Civ.P. Rules 12(b), 12(f), 19, & 23;
                                  18                                             )   15 U.S.C. § 1681p(1); 28 U.S.C. §§
                                                                                 )   1367, et seq.; L.R. 7-3]
                                  19
                                                                                 )
                                  20                                             )   * This motion is made following the
                                                                                 )     conference of counsel pursuant to L.R.
                                  21
                                                                                 )     7-3, which took place on 9/23/20.
                                  22                                             )
                                                                                 )          DATE: January 11, 2021
                                  23
                                                                                 )          TIME: 1:30 p.m.
                                  24                                             )   COURTROOM: 10-C
                                                                                 )   JUDGE: HON. JAMES V. SELNA
                                  25
                                                                                 )   TRIAL DATE: None Set
                                  26

                                  27    DEFENDANT JAWAD NESHEIWAT’S NOTICE OF MOTION AND MOTION TO DISMISS, OR, IN THE
                                                      ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                  28                                          1
                                       Case 2:20-cv-06587-JVS-ADS Document 38 Filed 10/05/20 Page 2 of 4 Page ID #:128




                                  1
                                                           COMPLIANCE WITH LOCAL RULE 7-3

                                  2           On September 23, 2020 a conference of counsel was held pursuant Local Rule
                                  3
                                        7-3. (See Decl. of Lepiscopo ¶4.)
                                  4

                                  5
                                                             NOTICE OF MOTION AND MOTION

                                  6     TO THE HONORABLE JAMES V. SELNA, U.S. DISTRICT JUDGE, AND
                                  7
                                        TO ALL PARTIES AND TO THEIR RESPECTIVE COUNSEL OF
                                  8

                                  9
                                        RECORD:

                                  10          PLEASE TAKE NOTICE that on January 11, 2021 at 1:30 p.m., or as soon
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                        thereafter as the matter may be heard in Courtroom 10-C of the above-entitled Court,
                                  12

                                  13    located at the Ronald Reagan Federal Building & United States Courthouse, 411

                                  14    West 4th Street, Santa Ana, California 92701, pursuant to Rules 12(b), 12(f), 19, &
                                  15
                                        23 of the Federal Rules of Civil Procedure (“F.R.Civ.P.”), 15 U.S.C. § 1681p(1), 28
                                  16

                                  17    U.S.C. §§ 1367, et seq., and Local Rule 7-3, defendant, Jawad Nesheiwat, shall and
                                  18    hereby does move the Court for an order dismissing the complaint, or, in the
                                  19
                                        alternative, to striking the first cause of action in the complaint and then dismissing
                                  20

                                  21    the state action pursuant to 28 U.S.C. §§ 1367, et seq.
                                  22          PLEASE TAKE FURTHER NOTICE that this motion is based upon this
                                  23
                                        notice and motion and the concurrently filed Memorandum of Points and
                                  24

                                  25

                                  26

                                  27    DEFENDANT JAWAD NESHEIWAT’S NOTICE OF MOTION AND MOTION TO DISMISS, OR, IN THE
                                                      ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                  28                                          2
                                       Case 2:20-cv-06587-JVS-ADS Document 38 Filed 10/05/20 Page 3 of 4 Page ID #:129




                                  1
                                        Authorities, Exhibits 1 through 5, Declaration of Peter D. Lepiscopo, Esq., and

                                  2     Request for Judicial Notice.
                                  3
                                        Dated: October 5, 2020.        LEPISCOPO & ASSOCIATES LAW FIRM
                                  4

                                  5
                                                                       By: /s/ Peter D. Lepiscopo____________________
                                  6                                          PETER D. LEPISCOPO
                                  7
                                                                               Counsel of Record

                                  8                                         Attorneys for       Defendant,    JAWAD
                                  9
                                                                            NESHEIWAT

                                  10

                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27    DEFENDANT JAWAD NESHEIWAT’S NOTICE OF MOTION AND MOTION TO DISMISS, OR, IN THE
                                                      ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                  28                                          3
                                       Case 2:20-cv-06587-JVS-ADS Document 38 Filed 10/05/20 Page 4 of 4 Page ID #:130




                                  1
                                                                  CERTIFICATE OF SERVICE

                                  2           I hereby certify that a true and correct copy of the foregoing document has
                                  3
                                        been served on the Court and all counsel of record via the Court’s electronic filing
                                  4

                                  5
                                        system on October 5, 2020.

                                  6     Dated: October 5, 2020.               Respectfully submitted,
                                  7

                                  8                                                  /s/ Peter D. Lepiscopo .
                                  9
                                                                                     PETER D. LEPISCOPO
                                                                                       Counsel of Record
                                  10

                                  11                                                 Attorneys for Defendant, JAWAD
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                                     NESHEIWAT
                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27    DEFENDANT JAWAD NESHEIWAT’S NOTICE OF MOTION AND MOTION TO DISMISS, OR, IN THE
                                                      ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                  28                                          4
